C DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolphi et al., DE Pub. 102008049118 [hereinafter Rudolphi], reference made to attached machine translation, in view of Mejean et al., US 6,863,318 [hereinafter: Mejean].

Regarding claim 1, Rudolphi discloses an input section (11 Fig. 2) that is provided to a vehicle cabin interior side portion of a vehicle door (Fig. 1 depicts a vehicle cabin interior side portion of a vehicle door), the input section being configured to output a signal in response to an input from a hand of an occupant ([0019], [0021]: operating element 11 is a switch, corresponding to being configured to output a signal, that can be tilted by the hand of an occupant), wherein the input section is configured to be actuated by being directly pressed by the hand of the occupant (Fig. 2, [0011], [0021]: the operating element 11 can be configured to be directly pressed by a hand); 
an operation section (9 Fig. 2) that is at a peripheral edge of the input section (Fig. 2 illustrates the operation section is at a peripheral edge of the input section); and
an armrest (2 Fig. 1) comprising a pull handle (3 Fig. 1), wherein
the armrest is on the vehicle cabin interior side of the vehicle door (Fig. 1 illustrates a vehicle cabin interior side of the vehicle door), 
the pull handle includes a side face that faces inward along a vehicle width (Fig. 2 annotated below).

    PNG
    media_image1.png
    546
    838
    media_image1.png
    Greyscale


However, Rudolphi does not explicitly disclose an electric actuator that is configured to be driven based on the signal, and that is configured to unlock a locked sate of the door locked by a door latch; and the operation section being mechanically connected to the door latch, and being configured to unlock the locked state by being operated by the hand of the occupant. 
Mejean discloses a known vehicle door latch unlocking device. Mejean teaches:
	an electric actuator 33 (Fig. 2) that is driven based on a signal (col. 4 lines 24-33, 53-58: a controller 30 drives the actuator 33 based on a signal received from an inside handle), and that is configured to unlock a locked state of the vehicle door locked by a door latch 12 (Fig. 3; col. 4 lines 25-38: the actuator 33 is configured to release the latch 12, corresponding to unlocking a locked state of the vehicle door locked by a door latch); and
	an operation section 14 (Fig. 5; the inside handle corresponds to an operation section), the operation section being mechanically connected to the door latch (col. 3 lines 38-43), and being configured to unlock the locked state by being operated by the hand of the occupant (col. 4 lines 40-46: the handle 14 is configured to release the latch it is pulled corresponding to being operated by the hand of the occupant).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door latch unlocking device disclosed by Rudolphi to further include an electric actuator that is configured to be driven based on the signal, that is configured to unlock a locked sate of the door locked by a door latch and mechanically connect the operation section disclosed by Rudolphi to the door latch and configure it to unlock the locked state by being operated by the hand of the occupant, as taught by Mejean in order to provide powered unlocking for passenger convenience with a mechanical backup in case the electric actuator fails (Mejean col. 1 lines 56-58).

	Rudolphi is silent to the input section and the operation section are at the side face. 
	Konchan teaches an operation section (28 Fig. 2) at a side face that faces inward along a vehicle width (Fig. 2).  
	It is well known in the art to arrange components operated by an occupant on a side face of a pull handle that faces inward along a vehicle width, as evidenced by Konchan. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input section and operation section disclosed by Rudolphi to be positioned at the side face, because the modification is a matter of design choice and simple rearrangement of parts to achieve desired ergonomics. One of ordinary skill in the art would recognize that this rearrangement does not affect operation of the device (MPEP 2144.04(VI); see also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (finding shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (holding the particular placement of a contact in a conductivity measuring device was an obvious matter of design choice)). 

Rudolphi does not explicitly disclose the operation section is configured to become operable by being turned by a force in a direction opposite to which the input section is pressed by the hand of the occupant. However, one of ordinary skill in the art would understand the operation section 9 (Rudolphi Fig. 2) disclosed by Rudolphi is capable of being configured to become operable by being turned by a force in a direction opposite to which the input section is pressed by the hand of the occupant. (Rudolphi [0011]: the operating element 11 is configured to be actuated by pushing; [0010], [0021]: the actuating lever can be configured to become operable by pulling, corresponding to being turned by a force opposite to pushing the operating element). One of ordinary skill in the art would recognize that this rearrangement does not affect operation of the device. See MPEP 2144.04(VI); see also In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (finding mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification when prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel).

Regarding claim 3, Rudolphi, in view of Mejean, teaches the vehicle door unlocking device of claim 1, further comprising a frame 5 (Rudolphi Fig. 2) at the vehicle cabin interior side of the vehicle door (Rudolphi Fig. 1 illustrates the frame at the interior side), wherein: the input section and the operation section are contained at an inner side of the frame when viewed by the occupant in a seated state on a vehicle seat (Rudolphi Figs. 1-2 illustrate the input section and operation section are contained an inner side of the frame when viewed from a seated state). 

	Regarding claim 6, Rudolphi, in view of Mejean, teaches the vehicle door unlocking device of claim 3, wherein the pull handle 3 (Rudolphi Figs. 1-2) comprises a recess that is recessed toward a vehicle width direction outer side (the recess illustrated in Fig. 2 of Rudolphi, as modified above to be at a side face facing inward along the vehicle width, is recessed toward a vehicle width outer side) at the inner side of the frame as viewed from the vehicle width direction inner side (Rudolphi [0012], Fig. 2: the pull handle comprises a recess to accommodate the frame, so when viewed from the vehicle width direction inner side the recess is recessed at the inner side of the frame). 

	Regarding claim 7, Rudolphi, in view of Mejean, teaches the vehicle door latch unlocking device of claim 6, wherein: 
the operation section has a frame shape as viewed along the vehicle width toward the outer side of the vehicle (Rudolphi Fig. 2: the operation section 9 appears to surround at least a portion of the input section 11 and free space 12, corresponding to a frame shape; as modified above, the frame shape can be viewed along the vehicle width direction from the inside of the vehicle to the outer side of the vehicle); 
a vehicle rear side portion of the operation section is supported by the pull handle to be capable of turning about a vehicle vertical direction (Rudolphi Fig. 2: turns about axis S; as modified above to be at a side face facing inward along the vehicle width, the axis S is in the vehicle vertical direction). 
	a vehicle front side of the operation section is separated in a vehicle front-rear direction from a vehicle front side portion of the frame (Rudolphi Fig. 2: free space 10 extending in a front-rear direction separates the operation section and the frame). 

	Regarding claim 9, Rudolphi, in view of Mejean, teaches the vehicle door unlocking device of claim 1, wherein the operation section is at the peripheral edge of the input section (Rudolphi, illustrated in Fig. 2). However, Rudolphi, in view of Mejean, does not explicitly disclose the hand of the occupant extending past the operation section to actuate the input section.
One of ordinary skill in the art would recognize the operation section is at the peripheral edge of the input section taught by Rudolphi, in view of Mejean, such that the hand of the occupant extends past the operation section to actuate the input section because in order to tilt the input section into the free space (recess) from an initial position (illustrated in Fig. 2, for example), the hand would extend past the operation section into the free space while pressing the input section. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US Pub. 2019/0078359 [hereinafter: Zhang], in view of Bingle et al., US 2016/0251880 [hereinafter: Bingle].

	Regarding claim 8, Zhang discloses a vehicle door latch unlocking device comprising: 
	an input section (120 Fig. 3) at a vehicle cabin interior side of a vehicle door (Fig. 2), the input section being configured to output a signal in response to an input from a hand of an occupant ([0039]), wherein the input section is configured to be actuated by being directly pressed by the hand of the occupant ([0039]: detects a finger contacting the sensor);
	an electric actuator (140 Fig. 6A) that is configured to be driven based on the signal ([0039], [0070]: the driving passage of the latch assembly engaged corresponding to the motor being driven), and that is configured to unlock a locked state of the vehicle door locked by a door latch ([0039], [0070]); and 
	an operation section (114 Fig. 3) surrounding a peripheral edge of the input section (illustrated in Fig. 3), the operation section being mechanically connected to the door latch (Fig. 6A: mechanically connected by cable 131), and being configured to unlock the locked state by being operated by the hand of the occupant ([0073]),
	wherein the operation section is configured to become operable by being turned by a force in a direction opposite to which the input section is pressed by the hand of the occupant ([0016] and Fig. 6A: the direction in which the input section is pressed is towards the exterior of the vehicle; [0043]: grabbing portion 114 is turned by a force in a direction towards the interior of the vehicle, which is opposite to the direction that the input section is pressed), and the input section is turned integrally with the operation section when the operation section is turned ([0010], [0043]: the input section is turned integrally with the operation section because the input section is mounted to a portion of the operation section that pivots). 
	Zhang does not explicitly disclose the operation section includes a recess accommodating the input section. 
	Bingle teaches an operation section (10’’’ Fig. 7) that includes a recess (Fig. 7 illustrates a recess) accommodating the input section (40’ Fig. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation section disclosed by Zhang to include a recess accommodating the input section, as taught by Bingle, so the input section is accessible from the exterior of the operation section and can reliably actuated by a user (Bingle [0006], [0064]).

	Regarding claim 10, Zhang, in view of Bingle, teaches the vehicle door latch unlocking device of claim 8, wherein the operation section includes the recess accommodating the input section (see claim 8 above) and surrounding the peripheral edge of the input section (Zhang Fig. 3).
	However, Zhang, as modified by Bingle, is silent to the operation section surrounding the peripheral edge of the input section such that the hand of the occupant extends through the operation section to actuate the input section. 
	Bingle teaches an operation section (10’’’ Fig. 7) surrounding a peripheral edge of an input section (40’ Fig. 7) such that the hand of an occupant extends through the operation section to actuate the input section ([0010], [0065]-[0066]: the force applied by the hand to push the plunger 41 to the sensor 25’ deforms the surface so the hand to extends through the operation section). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Zhang, in view of Bingle, so the operation section surrounds the peripheral edge of the input section such that the hand of the occupant extends through the operation section to actuate the input section, as taught by Bingle, so the input section may be sealed from the exterior (Bingle [0065]) and reliably distinguish interaction with the occupant’s hand (Bingle [0053]).  

Response to Arguments
Applicant's arguments filed 05/24/2022, with respect to the rejection under 35 U.S.C. 103 and amendments to claims 1, 3, 6-7, and 9 have been fully considered but they are not persuasive. In response to applicant’s argument that arranging the device of Rudolphi on a side face facing inward along the vehicle width direction would result in a device that is awkward to use does not necessarily remove any motivation to combine. See Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("[a]lthough modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))). Just because the configuration may be inconvenient or awkward to use, does not render the limitation non-obvious; it is additionally noted that it is well known in the art that an interior vehicle door handle may be mounted on a side face facing the interior along the vehicle width direction and function properly, as evidenced above by Konchan, US Pat. 8,708,396.
Applicant’s arguments with respect to claim(s) 8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675